        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
D.P., a minor by his p/n/g, CRISTINE and         :
DAVID PAGAN,                                     :
                             Plaintiffs,         :
                                                 :             Civil Action
                     v.                          :             No. 19-5799
                                                 :
SCHOOL DISTRICT OF                               :
PHILADELPHIA, et al.,                            :
                            Defendants.          :
                                                 :

                                          ORDER


       AND NOW, this _________ day of __________________, 2020, upon consideration of

the Defendants the City of Philadelphia and Deputy Commissioner Caroline Johnson’s Motion to

Dismiss, and any response thereto, it is HEREBY ORDERED that the Motion is GRANTED. It

is further ORDERED that all claims against the City of Philadelphia and Deputy Commissioner

Caroline Johnson are DISMISSED WITH PREJUDICE.




                                                        BY THE COURT:




                                                        ____________________________




                                             1
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 2 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
D.P., a minor by his p/n/g, CRISTINE and            :
DAVID PAGAN,                                        :
                             Plaintiffs,            :
                                                    :              Civil Action
                       v.                           :              No. 19-5799
                                                    :
SCHOOL DISTRICT OF                                  :
PHILADELPHIA, et al.,                               :
                              Defendants.           :
                                                    :

     DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
       Defendants, the City of Philadelphia (“City”) and Deputy Commissioner Caroline Johnson,

hereby file this Motion to Dismiss for Failure to State a Claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). In support of this motion, Defendants incorporate the attached Memorandum

of Law. Defendants respectfully request that this Court dismiss the claims asserted against them

in Plaintiff’s Complaint, with prejudice.




Date: March 18, 2020                                Respectfully submitted,


                                                    /s/ Shannon Zabel
                                                    Shannon Zabel
                                                    Assistant City Solicitor
                                                    Pa. Attorney ID No. 321222
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    215-683-5114
                                                    shannon.zabel@phila.gov




                                               2
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 3 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
D.P., a minor by his p/n/g, CRISTINE and              :
DAVID PAGAN,                                          :
                             Plaintiffs,              :
                                                      :               Civil Action
                       v.                             :               No. 19-5799
                                                      :
SCHOOL DISTRICT OF                                    :
PHILADELPHIA, et al.,                                 :
                               Defendants.            :
                                                      :

                 MEMORANDUM OF LAW IN SUPPORT OF
     DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM


       Plaintiff D.P., a minor by his parents and natural guardians, Cristine and David Pagan,

“(Plaintiff”), has disregarded established Third Circuit case law by suing the City of Philadelphia

(“City”) and Deputy Commissioner Caroline Johnson (“City Defendants”) under 42. U.S.C. §

1983 without making sufficient factual allegations regarding a municipal policy or custom that

was the moving force behind the constitutional violations alleged. Plaintiff has also failed to allege

that the City Defendants caused the harm alleged to Plaintiff. Further, Deputy Commissioner

Johnson is entitled to qualified immunity in this case. Finally, the Tort Claims Act bars Plaintiff’s

remaining state law claims against the City Defendants. Accordingly, the Court should dismiss

Plaintiff’s claim against moving Defendants with prejudice.

I.     STATEMENT OF ALLEGED FACTS

       Plaintiff instituted the present federal action on December 10, 2019.           ECF Doc. 1,

Complaint (“Cmplt.). Plaintiff has sued the School District of Philadelphia (“SDP”), Watson T.

Comly School, Principal Kate Sylvester, Environmental Director Francine Locke, the City of

                                                  3
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 4 of 15




Philadelphia, Deputy Commissioner Caroline Johnson and Michael Gruman, Plaintiff’s private

landlord. As noted by the School District Defendants, Plaintiff had previously filed a lawsuit in

the Philadelphia Court of Common Pleas on April 16, 2018. See ECF Doc. 5, Exhibit B. In that

suit, Plaintiff did not name the City or Deputy Commissioner Johnson as defendants. Id. Plaintiff

voluntarily discontinued his suit on September 12, 2019. Id. at p. 6.

      Plaintiff’s federal Complaint alleges that the City and Deputy Commissioner Caroline

Johnson (“City Defendants”) violated Plaintiff’s “substantive due process rights, including his

fundamental right to not have the state create, inflict and/or exacerbate dangers through the

culpable actions of public officials.” Cmplt. at ¶ 4. It further alleges that the City Defendants

violated Plaintiff’s “substantive due process rights, including his fundamental right to not have

his bodily integrity violated.” Id. at ¶ 5. Finally, Plaintiff claims that the City Defendants’

negligence allowed “Minor Plaintiff to occupy a school environment which [they] knew or should

have known was contaminated with toxic lead-based paint.” Id. at ¶ 6.

      The Complaint’s only allegations relating to Deputy Commissioner Caroline Johnson

allege conduct that occurred after Plaintiff ingested lead paint and tested positive for lead

poisoning. Plaintiff claims that on November 15, 2017, two days after his hospitalization,

Philadelphia Department of Health Deputy Commissioner Johnson was informed by Defendant

Francine Locke that a student was suffering from lead poisoning. Id. at ¶¶ 56, 57, 61. Plaintiff

alleges that Ms. Locke told Deputy Commissioner Johnson that (1) a teacher had observed the

student eating paint chips in his classroom; (2) the student tested positive for lead poisoning; and

(3) the student was displaying behavioral issues that could be associated with lead exposure. Id.

at ¶ 62. Finally, Ms. Locke also informed the Deputy Commissioner that the entire first grade

class had been relocated to a different room. Id. at ¶ 63. Plaintiff alleges that when asked about
                                               4
            Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 5 of 15




    recommendations going forward, Deputy Commissioner Johnson replied, “I wouldn’t notify the

    community yet. Not really clear if there is a problem.” Id. at ¶ 64. The Complaint also baldly

    claims that Deputy Commissioner Johnson was “the policymaker for the City of Philadelphia

    within the meaning of Monell and as such her actions constituted customs, policies and/or

    practices of Defendant City of Philadelphia.” Id. at ¶ 18.

          Plaintiff brings three claims against the City Defendants1: a violation of his substantive due

process rights under the state created danger theory of liability (Count I); a violation of his

substantive due process rights under his right to bodily integrity (Count II); and state law torts of

negligence/recklessness (Count III). The City Defendants now move to dismiss all claims asserted

against them.

II.       STANDARD OF REVIEW

          A plaintiff cannot survive a motion to dismiss under Rule 12(b)(6) without pleading

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Under this standard,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” See id. Put differently, while a court should accept the truth of a

complaint’s factual allegations, it should not credit a plaintiff’s “bald assertions” or “legal




1
   Plaintiff has sued Deputy Commissioner Caroline Johnson in her individual and official
capacities. Cmplt. at ¶ 18. Official capacities suits are simply another way of pleading an action
against an entity of which an officer is an agent. Kentucky v. Graham, 473 U.S. 159, 165 (1985).
Thus, an official capacity suit should be treated as a suit against the government entity itself. Id.
at 166. As the City is already a party to this action, this motion seeks to dismiss Plaintiff’s § 1983
official capacity suit against the individual Defendant, Deputy Commissioner Johnson, with
prejudice.
                                                   5
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 6 of 15




conclusions.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.1997) (citations and

quotations omitted).

III.   LEGAL ARGUMENT

       A. Plaintiff’s Complaint Fails to Allege a Cognizable Claim of Municipal Liability
          Against the City Under 42 U.S.C. § 1983.

       Plaintiff fails to allege a cognizable claim of municipal liability against the City under §

1983. A plaintiff cannot recover against the City of Philadelphia under a respondeat superior

theory of liability. In order to prevail against the City of Philadelphia, Plaintiff must prove that

(1) a constitutionally-protected right has been violated; and (2) the alleged violation resulted from

a municipal policy, custom or practice of deliberate indifference to rights of citizens. Monell v.

New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95 (1978); Andrews v. City of Philadelphia,

895 F.2d 1469, 1480 (3d Cir. 1990).

       In adjudicating Monell claims, “courts have recognized a two-path track to municipal

liability under § 1983, depending on whether the allegation is based on municipal policy or

custom.” Mulholland v. County of Berks, 706 F.3d 227, 237 (3d Cir. 2013) (citations and

quotations omitted). A policy occurs when a decisionmaker with final authority “issues an official

proclamation, policy, or edict,” while a custom occurs when practices are “so permanent and well-

settled as to virtually constitute law.” See id. (citations and quotations omitted).

       Monell liability must be founded upon evidence that the government unit itself supported

a violation of constitutional rights, while identifying the policymaker and establishing his/her

deliberate indifference. Bielevicz v. Dubinon, 915 F.2d 845, 849-50 (3d Cir. 1990). Proof of a

single incident or unconstitutional activity is not sufficient to impose liability under Monell.


                                                  6
           Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 7 of 15




Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985). Instead, plaintiff must prove that the

municipality’s alleged unconstitutional practices are “so widespread as to have the force of law.”

Monell, 436 U.S. at 694; Board of County Commrs. Of Bryan County v. Brown, 520 U.S. 397, 404

(1997).

          Here, Plaintiff fails to adequately plead a municipal liability claim under § 1983 for

multiple reasons. First, Plaintiff fails to allege a constitutional violation by Deputy Commissioner

Johnson or the City of Philadelphia. Second, Plaintiff’s Complaint includes no supporting factual

allegations of a municipal policy or custom.

                 1.      Plaintiff Fails to Allege a Constitutional Violation by the City
                         Defendants.
          At the outset, Plaintiff fails to even allege that the City Defendants violated his

constitutional rights. As noted by the School District Defendants and conceded by Plaintiff, there

is no distinction between substantive due process claims brought under the state created danger

doctrine and the bodily integrity doctrine. See Dorley v. S. Fayette Twp. School District, 129 F.

Supp. 2d 220, 231 (W.D. Pa. 2015), citing Phillips v. Cnty. of Allegheny, 515 F. 3d 224, 235 (3d

Cir. 2008); see also ECF Doc. 12 at p. 8 (conceding the two claims are indistinguishable).

Accordingly, the Court should dismiss Count II against the City Defendants as duplicative.

          Thus, Plaintiff’s remaining § 1983 claim against the City Defendants is that they subjected

Plaintiff to a state created danger. Significantly, the City and the School District are two separate

and independent entities. See Philadelphia Home Rule Charter Art. XII § 12-100; see also 24 Pa.

Cons. Stat. § 6-696 (authorizing the creation of state-appointed school reform commissions for

financially distressed school districts); see also Cmty. Acad. of Phila. Charter Sch. v. Phila. Sch.


                                                   7
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 8 of 15




Dist. Sch. Reform Comm’n, 65 A.3d 1023, 1024, 1024 n.2 (Pa. Commw. Ct. 2013) (noting that §

6-696 applies to School District). At the time Plaintiff alleges he was exposed to lead paint in

school in 2017, the School District was governed by the School Reform Commission (SRC”), an

entity of the Commonwealth. To the extent Plaintiff is seeking to hold the City liable for actions

taken by the School District, such a claim must fail.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish the existence of

personal involvement by the defendant. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988). Here, it is clear that Plaintiff has failed to allege how Deputy Commissioner Johnson or

the City of Philadelphia were personally involved in the alleged state created danger that caused

him to suffer lead poisoning. The only conduct that Plaintiff arguably alleges that is attributable

to the City Defendants occurred well after Minor Plaintiff ingested lead paint chips and tested

positive for leading poisoning. Plaintiff claims that, after being apprised of the situation and

Plaintiff’s positive test result, Deputy Commissioner Johnson told Ms. Locke she did not

recommend notifying the community yet. Plaintiff fails to explain how such alleged conduct

caused him any constitutional harm. Rather, Plaintiff seeks to hold the City Defendants liable for

conduct that has no causal relationship to the constitutional violations he has alleged.

       Thus, the Court should find that Plaintiff has failed to allege a constitutional violation

against the City Defendants, and dismiss the § 1983 state created danger claim against them.


               2.      Plaintiff’s Monell Claims Fails Because He Pleads No Facts Regarding
                       a Municipal Policy or Custom.
       The Court should also dismiss Plaintiff’s Monell claim against the City because Plaintiff

fails to plead a § 1983 claim with any factual allegations regarding a municipal policy or custom


                                                 8
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 9 of 15




as required under Monell. Plaintiff’s Complaint includes one sentence that states, “Defendant

Johnson was a policymaker for the City of Philadelphia within the meaning of Monell and as such

her actions constituted the customs, policies and/or practices of Defendant City of Philadelphia.”

Cmplt. at ¶ 18. Such an allegation simply parrots the legal standard for municipal liability without

pleading any actual facts that support that claim. The remainder of the Complaint includes no

factual averments regarding a City policy, practice or custom that was the moving force behind a

constitutional violation.

       Such a vague and general single allegation fails to state a claim, because averments that

“amount to a mere recitation of the . . . elements required to bring forth a Monell claim . . . are

insufficient to survive a motion to dismiss.” See Butler v. City of Phila., No. 11-7891, 2013 WL

5842709, at *2 (E.D. Pa. Oct. 31, 2013). Instead, a complaint must include “specific factual

allegations referencing the conduct, time, place, and persons responsible for any official municipal

policy or custom.” See Torres v. City of Allentown, No. 07-1934, 2008 WL 2600314, at *5 (E.D.

Pa. June 30, 3008) (emphasis added) (citing Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)).

Plaintiff’s Monell allegation, which includes only one sentence, include no such factual

allegations. See Cmplt. at ¶ 18. Accordingly, the Court should dismiss Plaintiff’s § 1983 claim

against the City. See Butler, 2013 WL 5842709, at *2 (granting motion to dismiss complaint that

merely parroted the legal standard of Monell); Saleem v. Sch. Dist. of Phila., No. 12-3193, 2013

WL 5763206, at *3 (E.D. Pa. Oct. 24, 2013) (dismissing Monell claim under Rule 12(b)(6) because

plaintiff pled “the ‘phraseology’ of an alleged policy, practice, procedure, custom and endorsement

. . . but [failed to plead] supporting facts”); Niblack v. Murray, No. 12-6910, 2013 WL 4432081,

at *8-9 (D.N.J. Aug. 14, 2013) (dismissing Monell claim because “[p]laintiff fails to allege any


                                                 9
         Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 10 of 15




facts to support his naked assertion of an unlawful municipal policy or custom”); Torres, 2008 WL

2600314, at *5 (dismissing Monell claim for failure to plead specific facts).

        B. Deputy Commissioner Caroline Johnson is Entitled to Qualified Immunity.

        Furthermore, Deputy Commissioner Caroline Johnson is entitled to qualified immunity. In

assessing whether an individual is entitled to qualified immunity, the Court uses a two-prong test.

First, the court must “decide whether the facts . . . shown . . . make out a violation of a constitutional

right.” Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 815-16 (2009) (citing Saucier v. Katz,

533 U.S. 194, 201, 121 S.Ct. 2151 (2001)). Second, the court must determine “whether the right

at issue was ‘clearly established’ at the time of defendant's alleged misconduct.” Id. at 816 (quoting

Saucier, 533 U.S. at 201). Here, Deputy Commissioner Johnson is entitled to qualified immunity

because, as discussed supra, Plaintiff has failed to allege a constitutional violation by the Deputy

Commissioner.

        Even if the Court were to find that a constitutional violation had been adequately alleged,

qualified immunity shields officials from liability unless it is “beyond debate” that the federal right

they allegedly violated was “clearly established at the time of the challenged conduct.” See George

v. Rehiel, 738 F.3d 562, 572 (3d Cir. 2013) (internal quotations omitted) (reversing district court

and dismissing case based on qualified immunity). A right only qualifies as clearly established if

its “contours . . . are sufficiently clear that every reasonable official would have understood that

what he is doing violates that right.” See Ashcroft v. Al-Kidd, 563 U.S. 731, 741 (2011) (citations

and quotations omitted) (emphasis added). The qualified immunity standard “gives ample room

for mistaken judgments by protecting all but the plainly incompetent or those who knowingly

violate the law.” Gilles v. Davis, 427 F.3d 197, 203 (3d Cir. 2005) (quoting Hunter v. Bryant, 502

                                                   10
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 11 of 15




U.S. 224, 229, 112 S. Ct. 534 (1991) (internal quotations omitted).

       Here, the only allegations lodged against Deputy Commissioner Johnson are that, after

Minor Plaintiff tested positive for lead poisoning, she was apprised of the situation and advised

against alerting the community because it was unclear if there was a problem at that juncture. See

Cmplt. at ¶¶ 61-64. Defendant is unaware of any case law that clearly establishes that such a

statement, given in the circumstances that Deputy Commissioner Johnson encountered, constitutes

a constitutional violation. A reasonable official in Deputy Commissioner Johnson’s position

would not have understood that this recommendation violated Minor Plaintiff’s rights, particularly

after he had tested positive for lead poisoning. Furthermore, as noted by the Third Circuit,

qualified immunity exists for situations precisely like this, where an official is given “ample room

for mistaken judgments.” Gilles, 427 F.3d at 203. Accordingly, Deputy Commissioner Johnson

is entitled to qualified immunity in this case and the § 1983 claim against her should be dismissed

with prejudice. .

       C. Plaintiff’s Remaining State Law Claims are Barred by the Tort Claims Act.

       Plaintiff also alleges the following state law claims against the City Defendants:

“negligence/recklessness.” See Cmplt. Count III at ¶¶ 100-106. These claims should dismissed

with prejudice pursuant to the Tort Claims Act.

       The Tort Claims Act generally bars individuals from suing municipalities. See 42 Pa. Cons.

Stat. § 8541. Although section 8542(b) of the Tort Claims Act creates a narrow exception to this

immunity, this exception only applies if a plaintiff’s “injury was caused by . . . negligent acts.” See

42 Pa. Cons. Stat. § 8542(a)(2) (emphasis added); Orange Stones Co. v. City of Reading, 87 A.3d

1014, 1022 (Pa. Commw. Ct. 2014) (holding that the Tort Claims Act only permits suits against

                                                  11
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 12 of 15




municipalities for “negligent acts”); see also Klump v. Nazareth Area Sch. Dist., 425 F. Supp. 2d

622, 636 (E.D. Pa. 2006) (“The exceptions in section 8542 apply only where the injury was caused

by the negligent acts of the local agency or an employee thereof[.]”) (emphases added) (internal

quotations omitted). Thus, Plaintiff’s claim of recklessness against the City must be dismissed.

       With regards to Plaintiff’s claim of negligence, the City may only be held liable for

negligent acts which fall into the eight categories outlined in the Act. 42 PA. CONS. STAT. ANN. §

8542(b). The Act allows negligent acts which fall into the below categories:

              (a) Acts which may impose liability. The following acts by a local
              agency or any of its employees may result in the imposition of
              liability on a local agency:
                   (1) Vehicle liability.-- . . .;
                   (2) Care, custody or control of personal property.-- . . .;
                   (3) Real property.-- . . .;
                   (4) Trees, traffic controls, and street lighting.-- . . .;
                   (5) Utility service facilities.-- . . .;
                   (6) Streets.--. . .;
                   (7) Sidewalks.--. . .; and
                   (8) Care, custody and control of animal. --. . . .


       42 Pa. Cons. Stat. Ann. § 8542 (emphasis added).

       These eight exceptions to immunity must be narrowly interpreted, given the express

legislative intent to insulate local governments or political subdivisions from tort liability.

Lockwood v. City of Pittsburgh, 751 A.2d 1136 (Pa. 2000); Snyder v. Harmon, 562 A.2d 307 (Pa.

1989); Love v. City of Philadelphia, 543 A.2d 531 (Pa. 1988); Mascaro v. Youth Study Center, 523

A.2d 1118 (Pa. 1987). Here, Plaintiff alleges his claims are governed by the “real property

exception” to the Tort Claims Act. Cmplt at ¶ 103. However, as explained supra, the City and
                                                     12
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 13 of 15




the School District are two separate entities. There is no allegation that City owned or operated

the property in question, so as to create an exception to the Tort Claims Act’s prohibition of

negligence claims. Therefore, Plaintiff’s negligence claim should be dismissed against the City.

       Plaintiff’s negligence/recklessness claims against Deputy Commissioner Johnson should

also be dismissed. First, employees of the City of Philadelphia are liable for civil damages in their

official capacities only to the same extent as the City. See Palmer v. Bartosh, 959 A.2d 508, 512

n. 3 (Pa. Commw. 2008). Thus, all state law claims brought against Deputy Commissioner

Johnson in her official capacity are effectively brought against the City and should be dismissed

for the reasons set forth supra.

       Additionally, the Court should dismiss Plaintiff’s negligence/recklessness claim against

Deputy Commissioner Johnson in her individual capacity, because state law immunizes individual

public servants from civil liability unless they act with “willful misconduct.” See 42 Pa. Cons. Stat.

§ 8550 (emphasis added). Given this standard, courts must dismiss a claim against a municipal

employee unless that claim alleges that the employee “acted with even more than gross negligence

or recklessness.” See McNeal v. City of Easton, 598 A.2d 638, 642 (Pa. Commw. Ct. 1991).

Accordingly, Plaintiff’s negligence/recklessness claim against Deputy Commissioner Johnson, in

her individual capacity, should also be dismissed with prejudice.

IV.     CONCLUSION

       Plaintiff has failed to set forth sufficient factual allegations to support his § 1983 claims

against the City of Philadelphia and Deputy Commissioner Caroline Johnson. Furthermore,

Deputy Commissioner Johnson is entitled to qualified immunity in the case. Finally, Plaintiff’s

remaining state law claims are barred by the Tort Claims Act. For the reasons set forth above, the
                                                 13
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 14 of 15




City of Philadelphia and Deputy Commissioner Caroline Johnson respectfully requests that this

Court grant the instant motion and dismiss Plaintiff’s Complaint against them with prejudice.




Date: March 18, 2020                                Respectfully submitted,


                                                    /s/ Shannon Zabel
                                                    Shannon Zabel
                                                    Assistant City Solicitor
                                                    Pa. Attorney ID No. 321222
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    215-683-5114 (phone)
                                                    215-683-5397 (fax)
                                                    shannon.zabel@phila.gov




                                               14
        Case 2:19-cv-05799-PBT Document 13 Filed 03/18/20 Page 15 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
D.P., a minor by his p/n/g, CRISTINE and          :
DAVID PAGAN,                                      :
                             Plaintiffs,          :
                                                  :              Civil Action
                      v.                          :              No. 19-5799
                                                  :
SCHOOL DISTRICT OF                                :
PHILADELPHIA, et al.,                             :
                              Defendants.         :
                                                  :

                                   CERTIFICATE OF SERVICE

       I hereby certify that on the date below, Defendants’ Motion to Dismiss Plaintiff’s

Complaint, was filed via the Court’s electronic filing system and is available for viewing and

downloading by all parties of record.



Date: March 18, 2020                              Respectfully submitted,


                                                  /s/ Shannon Zabel
                                                  U




                                                  Shannon Zabel
                                                  Assistant City Solicitor
                                                  Attorney Identification No. 321222
                                                  City of Philadelphia Law Department
                                                  1515 Arch Street, 14th Floor
                                                  Philadelphia, PA 19102
                                                  (215) 683-5114
                                                  shannon.zabel@phila.gov




                                             15
